THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 December 3, 2010 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing Post-Effective Amendment No. 153(“PEA No. 153”) to the registration statement on Form N-1A of Unified Series Trust in respect of its series, the Iron Strategic Income Fund (the “Fund”). PEA No. 153 has been marked to show changes from the Fund’s currently effective prospectus dated January 29, 2010.We respectfully request that the SEC staff selectively review only those sections that contain material changes as follows: Prospectus: Principal Investment Strategies Principal Risks Statement of Additional Information: Additional Information About Fund Investments And Risk Considerations We look forward to receiving your comments.Please contact me at (314) 552-6295 with any questions or comments. Sincerely, THOMPSON COBURN LLP By:/s/ Dee Anne Sjögren
